IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,341-03


EX PARTE ARTURO NERI PRADO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 4617 IN THE 216TH DISTRICT COURT
FROM KENDALL COUNTY


 Per curiam.

O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of driving while intoxicated and sentenced to ten years' imprisonment.  He did not appeal his
conviction. 
	On September 8, 2010, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On June 23, 2011, the trial court signed findings of fact and conclusions
of law that were based on the affidavit from trial counsel.  The trial court recommended that relief
be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.


Filed: August 24, 2011
Do not publish